IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

RICHARD HORTON,

             Appellant,

 v.                                                   Case No. 5D16-1781

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 31, 2017

Appeal from the Circuit Court
for Brevard County,
Charles J. Roberts, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See Ferrara v. State, 19 So. 3d 1033 (Fla. 5th DCA 2009); Weber

v. State, 776 So. 2d 1001 (Fla. 5th DCA 2001).



COHEN, C.J., SAWAYA and ORFINGER, JJ., concur.